ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing the respondents make various arguments which show that our opinion has evidently been misunderstood. We did not decide this matter on the basis that the judge was a material witness in the cause.
Our opinion was based on a combination of allegations and a totality of circumstances which we found to require an evidentiary hearing before another judge to pass upon the motion to recuse under paragraph (6) of Art. 671 C.Cr.P.
SANDERS, J., having dissented, does not participate in this Per Curiam.